FILED
                                                                                                00 T OF APPEALS
                                                                                                   ;
                                                                                                      01' ISlt?111
                                                                                                        V       .
                                                                                              2013 APR 33 AN 3: 33

                                                                                              STATE       V      IN G T

                                                                                              S V_
                                                                                                       0IPUT'             I



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                DIVISION II

STATE OF WASHINGTON,                                                          No. 43007 0 II
                                                                                        - -


                                    Respondent,

        V.




MICHAEL RENEE WEST,                                                      UNPUBLISHED OPINION




        HUNT,   P. . —Michael
                 J                       Renee West appeals his bench trial conviction for failure to

register as a sex offender under RCW 9A. 4. He argues that the evidence was insufficient to
                                     130.
                                       4

support his conviction, focusing on the trial court's omission of findings of fact that he failed to

register on specific dates. We affirm.

                                                        FACTS


        In 1995, Michael Renee West was convicted of crimes that required him to register as a

sex offender. After serving time for violation of a term of community supervision related to a

2009 failure to register conviction, he was released from custody on August 22, 2011. But he

failed to register his residence or whereabouts with the Pierce County Sheriff's Department. On

September 2,the State charged him with failing to register as a sex offender.

         West waived his jury trial right. The custodian of sex offender registration records for

the Pierce County Sheriff's Department, Andrea Shaw, testified that (1)West was a convicted
sex   offender who had   a   duty   to   register   with the sheriff's   department   within three business   days
No. 43007 0 II
          - -



of his August 22 release from custody; 2)
                                       ( nothing in the Department's records showed that West

had contacted the Sheriff's Department for any purpose (including address registration) after his

August 22 release from custody or during the charged period from August 25 to September 2,

2011. West did not present evidence to the contrary.
         The trial court found West     guilty     as   charged. The trial court entered the following

pertinent findings   of fact: West ( had
                                   1) "        a   duty   to   register   as a sex   offender "; ( was
                                                                                                 2)      "aware of

his   ongoing duty   to   register"within
                                   "        three business      days   of release from confinement "; 3)
                                                                                                      ( was

released from custody on August 22, 2011; and (3) " not return to the Pierce County Sheriff's
                                                 did

Department to register an address." s Papers (CP)at 12 13 (Findings of Fact 3, 6, and 9).
                                  Clerk'               -

The trial court also entered the following conclusion of law:

         O] or about the period of August 25, 2011 through September 2, 2011
           n
         defendant failed to comply with the statutory notification and registration
         requirements[ by failing to register with the Pierce County Sheriff's Department
         upon his release from incarceration on August 22, 2011.



1
    The following exchange occurred:
          STATE]: When you conducted your diligent review of the defendant's sex
         offender registration file, were you able to determine if the defendant had
         registered with the Sheriff's Department between the period of August 25th of
         2011 and September 2nd of 2011?
         SHAW]:No,he had not.
         STATE]:Was there any indication in your file that the defendant had attempted
         to register to notify the Sheriff's Department of his whereabouts during August
         25th through September 2nd, 2011?
         SHAW]:No.
Verbatim Report of Proceedings at 56.
2
    RCW 9A. 4.
        a)(
        130(    i)
                3)(in part:
                4         provides,
       The offender must ... register within three business days from the time of release
         with the county sheriff for the county of the person's residence, or if the person is
         not a resident of Washington, the county, of the person's school, or place of
         employment or vocation. The agency that has jurisdiction over the offender shall
         provide notice to the offender of the duty to register.
                                                          2
No. 43007 0 II
          - -



    CP at 14 ( Conclusion of Law (CL) 4).The trial court found West                        guilty   as    charged.   He


    appeals.
                                                      ANALYSIS


              West argues that sufficient evidence does not support the trial court's finding that he

    failed   to   register   as a sex   offender between August 22 and 25, 2011.           He asserts that (1)the

    relevant charging period for the crime was between August 22 and August 25, 2011, the three-

    day time period in which he was required to register but did not register; and ( ) State did not
                                                                                   2 the

    present   any evidence that he failed to        register   between   August   22 and   August        25. The State


    responds that, regardless "of the charging period in the information, the State was required to

    prove that [West] failed to register by August 25, 2011, which it did. Br. of Resp't at 18. We

    agree with the State.

              The relevant charging period for failure to register as a sex offender under RCW

    a)(
    130(
    9A. 4.
       i)
       3)( days after his release from custody and continued through his
       4  began three

    ongoing failure to register. RCW 9A. 4.
                                     a)(
                                     130(
                                        i);App. 96, 230 P. d
                                        3)(
                                        4 State v. Green, 156 Wn. 3

    654 (2010)failure to register is ongoing course of conduct);
               (                                               State v. Durrett, 150 Wn. App.402,

    208 P. d 1174 (2009)ongoing failure to register constitutes single offense). Thus, the relevant
         3               (

    charging period for West's failure to register began August 25 and continued through the entire

    period he failed to register—
                                September 2,2011, and beyond. The charging period here began on

    August 25 and,thus, complied with the statutory requirement.

              West is correct that the trial court did not expressly enter any finding of fact about his

    failure to      register   between    August   22 and   25, 2011.     The trial court did, however, enter



    3
     Our court commissioner initially considered West's appeal as a motion on the merits under
    RAP 18. 4 and then transferred it to a panel ofjudges.
          1
                                                               3



i
No. 43007 0 II
          - -



Conclusion of Law 4 finding that West "fail[ d] to register with the Pierce County Sheriff's
                                           e

Department     upon his release from incarceration     on   August 22, 2011." CP   at 14 (CL   4). We

treat a statement of fact contained within a trial court's conclusions of law as a finding of fact

and look to the record to see whether substantial evidence supports this mischaracterized finding

of fact. State v. Marcum, 24 Wn. App. 441, 445, 601 P. d 975 (1979).
                                                     2

       On appeal, we view the evidence in the light most favorable to the State. State v. Salinas,

119 Wn. d
      2         192, 201, 829 P. d 1068 ( 1992). Applying this standard here, we hold that the
                               2


sheriff's sex offender records custodian's testimony supports the trial court's finding that West

did not register at all with the sheriff's office after his release from incarceration on August 22.

This finding that West failed to register at anytime after his August 22 ' release includes the

charged period between August 25 and September 2, during which the uncontroverted evidence

specifically shows that he failed to register.

           We further hold that the trial court's findings of fact, in turn, support the trial court's

conclusions of law that West failed to comply with the statutory requirements that he notify and

register    with the Pierce   County   Sheriff's   Department within three days of his release from
No. 43007 0 II
          - -



incarceration on August 22, 2011, and, therefore, that he was guilty as charged. Accordingly, we

affirm.


          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0




                                                     Hunt, P. .
                                                            J
We concur:




Quinn -Brintnall,J.
                  '




                                                 5